Case: 2:20-mj-00261-KAJ Doc #: 1 Filed: 04/09/20 Page: 1 of 6 PAGEID #: 1
AO 106 (Rey, 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the

he

Southern District of Ohio
“EPR -9 PH S23
In the Matter of the Search of “ a
(Briefly describe the property to be searched ae Vt foe
or identify the person by name and addrexs) Case No. SOT Pink bio b. M i
Samsung phone with
IMEI; 3540481 12102034

 

APPLICATION FOR A SEARCH WARRANT

I, 2 federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property sidentifr rhe person or describe the
property io be searched and give its location):

Samsung phone with
IME]: 354048112102034
located in the Southern District of Ohio . there is now concealed fidensify the

person or describe the property to be seized):
See Attachment A, which is attached hereto and incorporated herein by reference

The basis for the search under Fed. R. Crim. P. 41(c) is fefeck one or more):
evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
[] a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 United States Code, 846 Conspiracy to posesse with the intent to distribute over 500 grams of a mixture
substance containing a detectable amount of Methamphetamine..

The application is based on these facts:

See Attached Affadavit

><] Continued on the attached sheet.

L] Delayed notice days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

applicant's signature

Special Agent Anthony Martin
Printed name and title

Sworn to before me and signed m my presence,

Date. April 9, 2020

City and state: Colmbus, OH

 
Case: 2:20-mj-00261-KAJ Doc #: 1 Filed: 04/09/20 Page: 2 of 6 PAGEID #: 2

I, Anthony D. Martin, (hereafter referred to as affiant) being duly sworn depose and state:
INTRODUCTION

Il ama Special Agent of the Drug Enforcement Administration (DEA) assigned to the Detroit
Field Division, Columbus District Office. As such, I am an “investigative or law enforcement
officer” of the United States within the meaning of Title 18 U.S.C.§ 2510(7), that is, an officer of
the United States empowered by law to conduct criminal investigations and make arrests for
offenses enumerated in Title 18 U.S.C.§ 2516. Your affiant has been employed by the DEA
since June, 2018. Your affiant is empowered to investigate, to make arrests with or without
warrants and to execute search warrants under the authority of Title 21 U.S.C. § 878.

Prior to being employed by the DEA your affiant was employed by the Ohio State Highway
Patrol from September, 2012 until June, 2018. During this time, your affiant has accumulated the
following training and experience:

(a) I graduated from the DEA Academy located at the FBI Academy, Quantico, Virginia. 1
received approximately 16 weeks of specialized narcotics related training. The training
included controlled substances identification, narcotics related investigative techniques,
interview and interrogation training, preparation of search warrants, tactical application
of narcotics enforcement, surveillance and electronic monitoring techniques and money
laundering investigations.

(b) During the course of my law enforcement career I have had experience in debriefing
defendants; interviewing participating witnesses, cooperating individuals and other
persons who have personal knowledge and experience regarding the amassing, spending,
conversion, transportation, distribution, and concealment of records and proceeds of
trafficking in controlled substances.

(c) As a DEA agent an Ohio State Trooper, I have participated in the execution of numerous
search warrants at the residences and businesses of narcotics traffickers, safe houses,
crack houses, and have participated in numerous arrests for drug related offenses. I have
drafted numerous search warrants.

(d) As a DEA agent, I have participated in investigations targeting individuals and
organizations trafficking heroin, cocaine, cocaine base (“crack”), marijuana,
methamphetamine and other controlled substances as defined in 21 U.S.C.§801.

(e) During the course of my law enforcement career, I have completed the following training;
Ohio State Highway Patrol Training Academy (February 2013), Commercial Motor
Vehicle Criminal Interdiction Training (December 2013), DEA’s Basic Narcotic
Investigator course (September 2016), Motor Vehicle Criminal Interdiction
Association/E] Paso Intelligence Center training (August 2016, August 2017), Ohio

Page 1 of 4
Case: 2:20-mj-00261-KAJ Doc #: 1 Filed: 04/09/20 Page: 3 of 6 PAGEID #: 3

Narcotics Association Regional Coordinating Officers training (October 2016, October
2017), Ohio Narcotics Association Regional Coordinating Officers Basic
Drug/Undercover Investigations course (April 2017), Basic Clandestine Lab (September
2017)

The information set forth in this affidavit comes from your affiant’s personal involvement
in this investigation, as well as information provided to your affiant by other law enforcement
officers. This affidavit is intended to show only that there is sufficient probable cause for the
requested criminal complaint and does not set forth all of my knowledge about this investigation.

PR AUSE

1, Because this affidavit is being submitted for the limited purpose of seeking
authorization for the execution of a search warrant, your Affiant has not set forth each and every
fact learned during the course of this investigation. Your Affiant has set forth only those facts
that your Affiant believes are necessary to establish the foundation for an order authorizing the
requested search warrants.

"2. Since March, 2020 Columbus has been investigating the drug trafficking activities of
William HAYES. HAYES has previously been identified as a large-scale distributor of
methamphetamine and cocaine in the Columbus, OH area. Your affiant, or other investigators
assigned to this case, have interviewed a confidential sources CS, and Donald Hayes, HAYES
brother, regarding HAYES, CS1, CS2, and Donald Hayes information has been corroborated by
your affiant, or other investigators assigned to this case.

3. On or about March 12, 2020, a known associate of HAYES (hereafter referred to as
CS), was arrested on a federal arrest warrant for conspiracy to possess with intent to distribute
over 500 grams of methamphetamine. That arrest warrant was followed by a federal search
warrant at 63 % East Dodridge Street, Columbus, Ohio 43202. The search warrant resulted in the
seizure of approximately 1386 gross grams of suspected methamphetamine, 4 empty one pound
wrappers with suspected methamphetamine on them, approximately 583 gross grams of
suspected cocaine, 1 empty kilogram wrapper with suspected cocaine on it, approximately 372
gross grams of suspected crack cocaine approximately 1206 gross grams of suspected fentanyl
and five handguns. Also present in the residence were vacuum sealers, vacuum seal bags, scales
and multiple glass pipes with suspected methamphetamine residue on them. Throughout the
residence were documents with HAYES name on them. Parked on the property of the residence
were 2 vehicle registered to HAYES. One of which was registered to him at “63 East Dodridge
Street”.

4, After the arrest and search warrant the CS was advised of his/her Miranda warnings
and agreed to answer questions. The CS stated that he/she had been living at 63 4 East
Dodridge Street with HAYES, since November of 2019. The CS stated that he/she and HAYES
sold the drugs in the house together.

Page 2 of 4
Case: 2:20-mj-00261-KAJ Doc #: 1 Filed: 04/09/20 Page: 4 of 6 PAGEID #: 4

5. On March 30, 2020 a criminal complaints charging HAYES with Conspiracy to
Possess with the intent to distribute over 500 grams of a mixture substance containing a
detectable amount of methamphetamine in the Southern District of Ohio were signed by
Magistrate Judge Kimberly A. Jolson.

6. On April 2, 2020 investigators arrest HAYES as he arrived at his residence in his black
2004 Audi bearing Ohio registration HYQ3375, register to HAYES at 63 East Dodridge Street,
Columbus, Ohio 43202. As HAYES stepped out of the Audi, investigators wearing easily
identifiable police markings placed him under arrest without incident.

7. Investigators requested Columbus Police Department K9 handler Brian Carter to
conduct a free air sniff of the Audi with his K9. Officer Carter did as requested which resulted in
his K9 giving a positive indication to the odor of narcotic coming from the vehicle. A probable
cause search was conducted on the Audi resulting in the seizure of 153 gross grams of suspected
cocaine, 383 gross grams of suspected methamphetamine, 37 gross grams of suspected heroin,
and two Samsung phones, IMEI: 354048112102034 and IMEI: 359031080611975.

8. After HAYES was arrested investigators advised him of his Miranda Warning.
HAYES waived his Miranda Warning and agreed to speak with investigators. In a post arrest
interview HAYES granted consented to search 63 East Dodridge Street and 63 1/2 East
Dodridge Street. When asked, HAYES stated the drugs in the car were in 63 East Dodridge
Street and that he took them out of the residence in the attempt to sell them to individuals that
lived at a different residence in order to obtain money. HAYES further stated that the two
Samsung phones IMEI: 354048112102034 and IMEI: 359031080611975 in the car were his.

THE ITEMS TO BE SEARCHED DESCRIBED AS:

‘Samsung phone IMEI: 354048112102034, which was recovered in HAYES’ vehicle after his
arrest.

9, Based on the facts described above as well as my training and experience and the
training and experience of other law enforcement officers involved in this investigation, your
Affiant knows that drug traffickers and money launderers commonly use multiple cellular
telephones and other mobile digital devices to communicate with other members of the drug
trafficking organization. Also, drug traffickers and money launderers commonly maintain
names, telephone numbers, addresses, audio text messages and photographs sent between
members of the drug trafficking organization which they support in those telephones and digital
storage devices. Agents believe that information contained in the above listed items to be
searched could possibly assist agents in learning, among other things, the identity and/or location
of other yet unidentified members of this drug trafficking organization as well as unidentified
sources of supply.

Page 3 of 4
Case: 2:20-mj-00261-KAJ Doc #: 1 Filed: 04/09/20 Page: 5 of 6 PAGEID #: 5

10, Based on the information contained in this affidavit, there is probable cause to believe
that the items listed above and detailed in attachment A, will be found in the items to be
searched, Your affiant hereby respectfully requested the issuance of federal search warrants for
the two cellular telephones seized from IIAYES’ vehicle. The above listed phones are HAYES,
was charged with conspiracy to possess with the intent to distribute over 500 grams of a mixture
or substance containing a detectable amount of methamphetamine, in violation of 21 U.S.C. §
846 and possession with intent to distribute over 500 prams of a mixture or substance containing
a detectable amount of methamphetamine, in violation of 21 U.S.C. § 841.

a

Anthony Martin
Special Agent
Drug Enforcement Administration

Subscribed and sworn before me this 9th day of April, 2020,

 

 

Page 4 of 4
Case: 2:20-mj-00261-KAJ Doc #: 1 Filed: 04/09/20 Page: 6 of 6 PAGEID #: 6

ATTACHMENT A

Contact Lists

Recent Call History including dialed, missed and received calls.
Text messages

Photographs

Phone identification information

Spreadsheets

Documents

Calendar and appointments

Internet usage history and emails

Any other information stored or accessed via cell phone
